335 F.Supp. 1324 (1971)
UNITED STATES of America ex rel. Samuel WATSON
v.
John J. NORTON, Warden, Federal Correctional Institution, Danbury, Conn.
Civ. No. B-368.
United States District Court, D. Connecticut.
September 22, 1971.
Dennis Curtis, Yale Legal Services Organization, New Haven, Conn., for petitioner.
Barry Cutler, Asst. U. S. Atty., New Haven, Conn., for respondent.

MEMORANDUM OF DECISION
ZAMPANO, District Judge.
The petitioner, presently incarcerated in the Federal Correctional Institution at Danbury, Connecticut, has filed a petition for a writ of habeas corpus, seeking to expunge detainers filed against him by the State of Florida. Petitioner, relying on Smith v. Hooey, 393 U.S. 374, 89 S.Ct. 575, 21 L.Ed.2d 607 (1969) and Dickey v. Florida, 398 U.S. 30, 90 S.Ct. 1564, 26 L.Ed.2d 26 (1970), repeatedly requested the appropriate prosecutor and court of the State of Florida either to release the detainers or to bring him to trial. To date the Florida authorities have not complied with petitioner's request.
The government has indicated that it approves of the rulings in Weiss v. Blackwell, 310 F.Supp. 360 (N.D.Ga. 1969) and Lawrence v. Blackwell, 298 F.Supp. 708 (N.D.Ga.1969). This Court adopts the principles established in the Weiss and Lawrence cases and, accordingly, it is
*1325 Ordered, that in the absence of a specific trial date (or term of court) from the State of Florida, by letter to this Court, with a copy to Warden Norton, within 15 days from the date of this order, the Warden shall expunge the detainers complained of from petitioner's file; and it is further
Ordered, that the petitioner's request to proceed in forma pauperis be and hereby is granted and that this Order of Court and related documents be filed by the Clerk without payment of the statutory filing fee pursuant to the provisions of 28 U.S.C. § 1915.